COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-01-462-CR
 
TIMOTHY JACOBUS           
           
           
           
           
        APPELLANT
V.
THE STATE OF TEXAS       
           
           
           
           
      
     STATE
------------
FROM THE 213TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Pursuant to a plea bargain agreement,
Appellant Timothy Jacobus pled guilty to the offense of indecency with a child
by contact and was placed on deferred adjudication community supervision for ten
years. Subsequently, the State filed a petition to adjudicate. Pursuant to
another plea bargain, Appellant pled true to the allegations in the petition.
The court then revoked his community supervision and sentenced him to seven
years. Appellant timely filed a notice of appeal and motion for new trial. In
his brief, Appellant challenges his conviction, contending that his plea of true
was involuntary.
Article 42.12, section 5 of the Texas Code
of Criminal Procedure governs this appeal.(2)
That section provides that "[t]he defendant is entitled to a hearing
limited to the determination by the court of whether it proceeds with an
adjudication of guilt on the original charge. No appeal may be taken from this
determination."(3) Because the statute
prohibits Appellant from appealing the decision to adjudicate, we dismiss this
appeal.
 
                                                                       
PER CURIAM
 
PANEL F: DAUPHINOT, HOLMAN, and GARDNER,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 14, 2003

1. See Tex. R. App. P. 47.4.
2. Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon
Supp. 2003); see Connolly v. State, 983 S.W.2d 738, 741 (Tex.
Crim. App. 1999); Porter v. State, 93 S.W.3d 342, 344 (Tex.
App.--Houston [14th Dist. ] 2002, pet. ref'd).
3. Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b).